*317
ORDER

PER CURIAM.
In this action to recover accidental injury benefits under an insurance policy, plaintiff Elizabeth Burgdorf appeals the grant of summary judgment in favor of defendant, The Reliable Life Insurance Company.
No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).